Citation Nr: 1623226	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.  The Veteran died in May 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the cause of the Veteran's death, as well as death pension and accrued benefits.  The appellant, however, has limited her appeal to only service connection for the cause of the Veteran's death.

The appellant and her daughter appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2016.  A copy of the transcript of this hearing has been associated with the claims file.  

With regard to accrued benefits, the Board notes that the RO received an informal claim for service connection for hepatocellular carcinoma from the Veteran on May 27, 2010.  As set forth in the decision below, the Board grants service connection for hepatocellular carcinoma as the cause of the Veteran's death, which is also essentially a grant of the Veteran's May 2010 claim for service connection for this same disease.  However, as to any accrued benefit claim the appellant may have based on this grant, the Board finds that the Veteran's death renders it moot as entitlement to payment of any monetary benefit resulting from the award of service connection will not arise.  Payment of monetary benefits based on an original award of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award becomes effective.  38 C.F.R. § 3.31.  The earliest the grant of service connection would be effective is May 27, 2010, the date the Veteran's claim was received.  See 38 C.F.R. § 3.400.  Thus, the earliest date that payment of any compensation could be made is June 1, 2010.  38 C.F.R. § 3.31.  Thus, the Board's decision herein to grant service connection for the cause of the Veteran's death, i.e., hepatocellular carcinoma, does not establish any entitlement to accrued benefits.  Consequently, referral to the RO of a claim for accrued benefits is not warranted.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2010, of hepatocellular carcinoma.

2.  During his lifetime, the Veteran was service-connected for posttraumatic stress disorder (PTSD).

3.  The evidence establishes that the Veteran abused alcohol and that his alcohol addiction was proximately due to or the result of his service-connected PTSD.

4.  The evidence establishes that the Veteran's alcohol addiction was the major cause of his hepatocellular carcinoma.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation is payable to a surviving spouse, child, or parent either because of a service-connected death.  38 C.F.R. § 3.5.  Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  An appellant may demonstrate service connection for the cause of a veteran's death by showing that his or her death was caused by either (1) an already service-connected disability or (2) a disability for which service connection should have been established.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces or, if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  
In the present case, there is no question that the Veteran died on May [redacted], 2010 as a result of hepatocellular carcinoma.  The only question is whether the cause of his death is somehow related to the Veteran's military service.

Initially, the appellant claimed the Veteran's hepatocellular carcinoma was due to exposure to Agent Orange since he served in the Republic of Vietnam.  The Board notes that the Veteran was service-connected for prostate cancer and PTSD as a result of his Vietnam service, and, therefore, accepts that he had service in the Republic of Vietnam without further inquiry.  However, although such service means he is presumed to have been exposed to herbicides, hepatocellular carcinoma is not an enumerated disease listed in 38 C.F.R. § 3.309(e) as a presumptive disease related to herbicide exposure.  38 C.F.R. § 3.307(a).  Moreover, VA has specifically found that hepatobiliary cancers (liver, gallbladder and bile ducts) are not entitled to a presumption of service connection based upon exposure to herbicides in the Republic of Vietnam.  See Notice, 79 Fed. Reg. 20,308 (April 11, 2014).  Consequently, the Board finds that service connection is not warranted on this theory of entitlement.

The appellant, however, has submitted another theory of entitlement that is more persuasive.  She essentially asserts that the Veteran's hepatocellular carcinoma is secondary to his service-connected PTSD in that the Veteran abused alcohol for many years as a way of self-medicating due to his PTSD and his alcohol abuse led to his hepatocellular carcinoma.  After a review of the evidence, the Board finds there is sufficient evidence to establish the appellant's claim.

The appellant testified at her March 2016 hearing that she knew the Veteran when he returned from service, although they were not in a relationship, and she knew him to be someone who drank heavily and hung out with others who drank.  She also testified that, when they eventually got together and married, he calmed down some but continued to drink off and on.  He would try to quit but could never stay quit.  The appellant and her daughter further testified that the Veteran quit drinking after the birth of his granddaughter in January 1999 but he started again after the loss of some family members.  Her daughter further testified that the Veteran thought his drinking was normal, but his normal was drinking a six-pack or two every day, a case on Saturday and another on Sunday, and what he thought was a reduction was probably two cases every two to three days and a couple on the weekends.

The first report of excessive alcohol consumption is seen in March 1990 VA treatment records when the Veteran reported drinking a six-pack a day.  Notably, his liver enzymes were found to be elevated and he was undergoing a work-up for that but the final results are not of record although there is nothing in the more recent treatment records to indicate any chronic liver disease was found.  See VA treatment records received June 11, 1990 for the period of March to May of 1990.  

In April 2000, the Veteran reported drinking two to three beers most nights.  In February 2001, he reportedly stopped drinking one year before.  An August 2001 treatment note indicates no "N/A" for alcohol under "HABITS."  See VA treatment records received October 27, 2001 for the period of January 2000 to October 2001.  

The Veteran was evaluated for and diagnosed to have PTSD in December 2004.  At that time, he reported a 35 to 40 year history of having a serious drinking problem (trying to drown his feelings and memories with very heavy alcohol use) that began immediately after his return from Vietnam, although he stated he had dramatically cut back on his drinking and was currently only drinking three to four drinks on the weekends.  An Alcohol Use Disorder Identification Test (AUDIT) was administered to the Veteran during the evaluation and was not suggestive of current harmful alcohol consumption.  See VA treatment records received February 28, 2005.

In March 2005, he reported having two drinks (sometimes just one) in the evening.  He stated started drinking again about six months before.  In December 2005, he reported drinking one beer per night.  In April 2006, he reported that he drinks occasionally; but just four months later, in July, he admitted to drinking three beers a night with his medication.  He was diagnosed to have alcohol abuse in addition to PTSD.  He was offered substance abuse treatment, but he declined.  In October 2006, he reportedly stopped drinking alcohol for two months.  Clearly that did not last long as, in February 2007, he admitted to drinking again over the last several months.  He continued to use alcohol throughout 2007.  In November 2007, he had a positive Alcohol Screening on which he admitted drinking four or more times a week, three or four drinks a day in the past year, and daily or almost daily six or more drinks on one occasion in the past year.  The Veteran had another positive Alcohol Screening in September 2008 on which he admitted drinking four or more times week, having three or four drinks a day in the past year, and having six or more drinks on one occasion at least weekly in the past year.  Unaccountably, however, a November 2008 Psychiatrist's note states that he is now abstinent.  See VA treatment records received September 11, 2007, December 12, 2007 and April 2012 for the period of October 2004 through May 2010.  

The final treatment note available regarding the Veteran's alcohol use is a November 2009 mental health treatment note that clearly demonstrates the Veteran was using again as his treating psychiatrist stated "Alcohol abuse is continuing with the [V]eteran consuming a six pack of beer each night.  He does not feel that is problematic.  He declined any help to reduce or stop his ETOH use."  This is just six months prior to the Veteran's death.  See VA treatment records received April 2012.  

The Board finds that these records reinforce the hearing testimony that the Veteran had a long history of alcohol use and that, although he may have had periods where he quit, he did not remain abstinent.  Also, the Board notes there are some inconsistencies in the Veteran's reports as to when he stopped and/or started drinking that raise a question as to whether there are other inconsistencies in his reports, such as how much he was drinking.  Taking that in consideration along with the hearing testimony that the Veteran did not talk about his problems or open up to others easily, the Board considers it plausible that the VA treatment records do not reflect an accurate description of the Veteran's alcohol usage but rather reflect under-reporting of his usage.

Accordingly, the Board finds that the Veteran did suffer from alcohol abuse as he was clearly diagnosed to have this disorder and it was continuous as evidenced by the 2007 and 2009 VA treatment notes.  The questions remain as to whether it is secondary to the Veteran's service-connected PTSD and, if so, whether his hepatocellular carcinoma was the result of the alcohol abuse.

In support of her claim, the appellant submitted a September 2010 statement from the Veteran's VA primary care physician.  In this statement, the physician set forth the Veteran's history with regard to his service in Vietnam, the symptoms of PTSD he had complained of for most of his life, the Veteran's mental health care at VA, that the Veteran dealt unknowingly with his PTSD by abusing alcohol, and that the Veteran tried to stop drinking several times but, not being diagnosed with PTSD until 2005, he continued a self-destructive life-style drinking as much as 12 beers a night at certain points of his life.  This physician went on to state that, from the time the Veteran was diagnosed with PTSD at VA in April 2005, he remained under close care and supervision of the Mental Health Clinic, and his alcohol addiction resolved after he started to receive care for his PTSD.  Based on this background, this physician opined that the Veteran's alcohol addiction, triggered by his PTSD, was the major cause of his liver carcinoma and eventually his death.

In April 2012, a VA examiner's opinion was obtained.  After reviewing the claims file, the VA examiner opined that it is less likely as not that the Veteran's alcohol abuse was caused by or a result of his PTSD.  The examiner's rationale was as follows:

The 2507 request states "Veteran was diagnosed and treated for post traumatic stress disorder (PTSD).  VAMC Durham records show treatment for PTSD and alcohol abuse."  However the undersigned examiner can find no evidence from the records available in the c-file that the Veteran was ever treated at the Durham VAMC for alcohol abuse.  It appears he was diagnosed and began treatment for PTSD in December 2004.  However there is no evidence from available treatment records that he was ever diagnosed with or treated for an active substance abuse problem (to include alcohol and other substances of abuse) during his period of treatment at the Durham VAMC. 

Records from the Durham VAMC from January 2000 through November 2007 are provided in the c-file.  A note from April 20, 2000 indicate he quit smoking cigarettes about three years ago and drinks two to three beer per night.  He does not consider this a problem.  A note from August 2001 indicates the veteran denied use of alcohol at that time.  A note from September 21, 2001 indicate the Veteran denied alcohol use during the past year.

An initial consultation for PTSD was completed ... on December 17, 2004 ...  [and] diagnosed the Veteran with PTSD Chronic and Major Depressive Disorder, Recurrent, Severe with Psychotic Features.  No substance-related diagnoses were made at that time.

The evaluation indicates the Veteran reported that he had drunk alcohol abusively for approximately 35 years after his return from Vietnam but was not drinking in an abusive manner at the time of the evaluation.  An Alcohol Use Disorder Identification Test (AUDIT) was administered to the veteran during the evaluation and was not suggestive.  Treatment notes related to the Veteran's treatment for PTSD from 2005 to 2007 are present in the c-file.  There is no evidence in any of these notes that the Veteran was diagnosed with an active alcohol-related problem or that he received treatment for alcohol-related problems during that time period.  Notes from 2006 indicate the Veteran was advised to stop drinking alcohol entirely although he was not drinking in an abusive manner at that time.  He was advised to stop drinking due to the possible effects of mixing alcohol even in small quantities with his psychiatric medication.  Veteran declined needing assistance to stop drinking entirely and subsequent notes indicate the veteran successfully stopped all use of alcohol without difficulty.   

There is a letter in the c-file ... dated 8/20/10 ... [that] opines that the Veteran's alcohol addiction, trigger by the PTSD, was the major cause of his liver carcinoma and eventually his death.  The letter also indicates [the Veteran's] alcohol addiction was resolved after he started receiving care and management for PTSD.  The undersigned examiner is uncertain how such conclusions were reached.  None of the available record in the c-file indicate the Veteran had any existing alcohol-related problem at the time he was initially diagnosed with PTSD in 2004 nor do the records indicate that he developed a problem with alcohol after he was diagnosed with PTSD.  Records from 2000 and 2001 (prior to the PTSD diagnosis) indicate the Veteran was NOT abusing alcohol during that time and there is no indication in the records the Veteran began abusing alcohol after he was diagnosed with PTSD. 

Some available records (PTSD Consultation from 12/17/04) indicate the Veteran reported that he developed a longstanding drinking problem after his return from Vietnam however per available information this reported problem was not an active clinical issue at the time the Veteran first sought mental health treatment from the VA in 2000.

Based on available information establishing a clear etiology for the Veteran's reported alcohol problem at this time would be scientifically speculative.

After considering these medical opinions, the Board finds the April 2012 VA examiner's medical opinion to be inadequate.  The examiner heavily relied upon the fact that the Veteran was neither diagnosed with an active alcohol-related problem nor received treatment for alcohol-related problems from 2005 to 2007 in opining that the Veteran's alcohol abuse was not related to his service-connected PTSD.  It is clear to the Board that the VA examiner did not review all the medical records in the claims file especially those received in June 1990 and April 2012.  These records clearly demonstrate not only the Veteran's excessive use of alcohol in 1990, supporting the Veteran's reported history of heavy alcohol use given in December 2004, but also a definite diagnosis of alcohol abuse in July 2006 and subsequent continuation of use through 2009, which is in direct contradiction to the examiner's findings that the Veteran did not have an alcohol problem at any time after he was diagnosed with PTSD in December 2004.

Furthermore, the VA examiner clearly gave no weight to the Veteran's reported history of alcohol abuse or the reasons for such use but gave significant weight to his reports of current usage, which seems contradictory.  Such reported history is competent and credible and, as previously discussed, more likely under-reported.  Moreover, the Board is not persuaded by the examiner's attempt to discredit the Veteran's reported history.  Even if the 2000 and 2001 records do not indicate actual alcohol abuse, they do show excessive alcohol intake in that the Veteran reported drinking two to three beers most night.  Whether the Veteran considered his drinking a problem does not seem relevant to the present inquiry as his statement is solely subjective.  What he thought and what is medically significant are two different things.  Moreover, the examiner's statement that the Veteran's alcohol use was not a clinical problem when he began mental health treatment in 2000 is factually inaccurate as the Veteran's mental health treatment began in 2004.  Thus, this statement is unclear as to whether the examiner meant that the Veteran's alcohol use shown in the treatment records in 2000 was not a clinical problem or whether the Veteran did not have a clinical problem with alcohol use in 2004 when he began mental health treatment.  

Finally, although the examiner's overall opinion is set forth using the "as likely as not" language, it appears he may have used a higher standard than required.  In the final paragraph of his rationale, he stated that a clear etiology for the Veteran's reported alcohol problem at this time would be scientifically speculative.  Use of the term "clear" sounds like the examiner was looking for clear and convincing evidence when rather the evidence need only show a probability of 50 percent or more that the Veteran's alcohol abuse was proximately due to or related to his service-connected PTSD.  

For the foregoing reasons, the Board finds that the April 2012 VA examiner's opinion is inadequate and, therefore, afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As for the September 2010 medical opinion from the Veteran's VA primary care physician, the Board acknowledges that there appear to be some factual inaccuracies in this opinion as well but these appear to be minor.  For example, the physician states that the Veteran's alcohol addiction resolved after he started receiving care and management for PTSD, which is clearly not shown by the treatment records.  However, the fact that the Veteran's alcohol abuse continued, and in fact appears to have worsened, seems to strengthen this physician's opinion rather than diminish it since the Veteran's chronic alcohol usage would show a continuity of his self-destructive life-style as related by the physician.  Furthermore, although VA does not give special consideration to treating physicians, the fact that this physician was the Veteran's treating primary care physician means that his medical opinion is likely derived from not only a review of the records but from personal knowledge gained through contact with the Veteran himself.  Consequently, despite its minor inaccuracies, the Board still finds this medical opinion to be very probative as to whether the Veteran's alcohol abuse was secondary to his service-connected PTSD.  

In addition, this medical opinion is supported by the testimony presented at the March 2016 Board hearing.  Although the appellant and her daughter have not submitted evidence to show they are competent to provide a medical opinion, their competent and credible testimony as to the Veteran's PTSD symptoms and his history of alcohol use are consistent with the VA primary care physician's statements.  

Consequently, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's alcohol abuse was proximately due to or the result of his service-connected PTSD as the competent, credible and probative evidence of record tends to support such a conclusion.  As such, secondary service connection for the Veteran's alcohol abuse is warranted.  This finding, however, does not complete the Board's inquiry.

Finally, the Board must determine whether the now service-connected alcohol abuse primarily caused or contributed to the cause of the Veteran's death.  The VA primary care physician opined that the Veteran's alcohol addiction was the major cause of his liver carcinoma and eventually his death.  In addition, the appellant submitted two internet articles about hepatocellular carcinoma.  One article states the main risk factors for hepatocellular carcinoma are alcoholism, hepatitis B and C, aflatoxin, cirrhosis and Wilson's disease.  The other article states that the most common cause of liver cancer is cirrhosis caused by alcohol abuse, certain autoimmune diseases of the liver, hepatitis B or C virus, and hemochromatosis.  This article also states that alcohol abuse is the most common cause of cirrhosis in the United States.  

This evidence is highly probative to establish that the Veteran's death was etiologically related to his alcohol abuse.  The articles suggest a link between hepatocellular carcinoma and alcohol abuse/alcoholism.  The VA treatment records and hearing testimony substantiate the Veteran's long history of alcohol use/abuse.  Significantly, the VA primary care physician's medical opinion identifies an etiological link between the Veteran's hepatocellular carcinoma and his now service-connected alcohol abuse.  

Hence, the Board concludes that the preponderance of the evidence is in favor of finding that the Veteran's alcohol abuse, which is secondary to his service-connected PTSD, was a contributory cause of his death as it substantially and materially contributed to his hepatocellular carcinoma as it most likely was its cause.  Therefore, service connection for the cause of the Veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


